 574DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDLeewardAuto Wreckers,Inc.andUnited Steelwork-ers.of America,AFL-CIO, CLC. Case 37-CA-1969(E)7 April 1987SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN DOTSON ANDMEMBERSJOHANSEN AND BABSONOn 9 April 1985 Administrative Law Judge JayR. Pollack issued the attached supplemental deci-sion.The General Counsel filed exceptions and asupporting brief, and the Applicant filed cross-ex-ceptions, a supporting brief, and a brief in answerto the General Counsel's exceptions."The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the supplemental deci-sion and the record in light of the exceptions andbriefs and has decided to affirm the judge's rulings,findings,2 and conclusions only to the extent con-sistentwith this Supplemental Decision and Order.In his initial decision in this case, the judge rec-ommended the dismissal of the complaint allega-tionswhich alleged that the Respondent-Applicanthad violated Section 8(a)(5) and (1) of the Act byfailing to notify the Union of its decision to lay offall unit employees in May 1982, and by thereafterassigning nonunit employees to perform the bar-gainingunitwork and subcontracting out suchwork without giving notice to, or bargaining with,the Union.3 On the question of the lack of layoffnotification, the judge found that the Respondent-Applicant had provided the Union with propernotice as required under the contract. The judgealso found that the Respondent-Applicant'sunilat-eral decision to subcontract out thebargaining unitiThe Applicant also fileda "SeventhMotion to Amend EAJA Appli-cationfor Fees and Expenses,"and a motion,with accompanying memo-randum, to augment the record to include an exhibit attached to itsanswer to the GeneralCounsel's exceptions,and to correctits answeringbrief.In viewof ourdecision,we find it unnecessary to rule on the Ap-phcant's motions.2The General Counselasserts, in essence, thatthe judge's findings offact andconclusionsof law,particularly in regardto the Applicant's networthstatement, are the result of bias.After a carefulexamination of theentire record,we are satisfiedthat the GeneralCounsel's assertion iswithout merit.In view of the findinghereinthat the GeneralCounsel was substantial-ly justifiedin issuing the complaint and continuingto litigatethe underly-ing unfairlaborpractice proceedingthroughthe filing of a posttrial briefto thejudge,we find it unnecessaryto pass on the General Counsel'scontentionthat the Applicant failed to comply withthe Board's Rulesand Regulations in its applicationfor feesand expenses.a The judge,however,found merit to the complaint allegationthat theRespondent-Applicant violatedSec. 8(aXS) and (1) of the Act when itbargaineddirectlywith an employee,rather thanwith his Union, overthe employee's terms andconditions of employment,and issued an orderdirecting it to cease and desist from engaging in such conduct.work and to assign such work to nonunit employ-ees was notunlawful under the Board's holding inWestinghouseElectricCorp.,150NLRB 1576(1965).4 No exceptions were filed to the judge's de-cision and it was_ subsequently adopted by theBoard in an unpublished order dated 13 December1983.The Applicant then filed the instant applicationfor an award of attorney's fees and expenses underthe Equal Access to Justice Act (EAJA) and, fol-lowing an evidentiary hearing, the judge issued theattached supplemental decision. In that decision,the judge found, and we agree, that the GeneralCounsel was substantially justified in issuing thecomplaint and proceeding to hearing in this case.5The record in this regard reveals that following thefilingof the charge by the Union, the GeneralCounsel obtained information from union officialsand employees, in the form of affidavits and writ-ten statements,which supported its assertion thattheApplicant unilaterally laid offallbargainingunit employees, subcontracted out the bargainingunitwork, assigned unit work to nonunit employ-ees, and negotiated directly with an employee, in-steadof with the Union, concerning his terms andconditions of employment, in an attempt to under-mine the Union's representative status and to estab-lish a nonunion shop.Following receipt of the Union's evidence, theGeneral Counsel sought to obtain a statement ofposition from the Applicant concerning the aboveallegationsand,with this in mind, met with itspresident and owner, Sakae Fujimoto, and its laborconsultant,Michael McGuire. Although it was af-forded a full and fair opportunity to fully state itsposition and to provide the General Counsel withany and all evidence it had in support thereof orwhich might otherwise have a bearing on the issuesraised by the charge, the Applicant provided theGeneral Counsel only with an affidavit from Fuji-moto responding solely to the "direct dealing" alle-gation,and did not provide a written statement ofits position concerning the other allegations despitepromising to do so. Instead, the Applicant, through4 The Boardin theWestinghousecaseheld thatanemployer's failure tonotifyand bargainwitha unionover sucha decisionwill not violate theAct if theemployer can showthat its decision (1)was motivated solelyby economic considerations,(2) comported with its customarybusinessoperations, (3) did not vary significantlyin kind or degree from an estab-lished pastpractice, (4) had no demonstrableadverse impacton unit em-ployees,and (5) theunionhad an opportunityto bargainover the deci-sionin priorbargaining sessions.The judge found that the Applicant'sdecision in this case satisfied all theabove criteria5We believe thatCongress,in reviewingthe Equal Accessto JusticeAct, 5 U.S C. § 504 (1982),as amendedby Pub L No 99-80, 99 Stat.183 (Aug. 5, 1985), did not alter, but merely clarified the definition of"substantially justified." "Substantiallyjustified"meansmore than "merereasonableness." H.R. Regs. 99-120, p. 9.283 NLRB No. 85 LEEWARD AUTOWRECKERSMcGuire, orally expressed its belief that its unilat-eral decision to subcontract out the 'unit work andto assignnonunit employeesto perform that workwas not unlawful because its contract with theUnion did not prohibit it from doing so and be-cause, in its view, the Union waived its right toobject to its actions by failing to obtain, duringrecent contract negotiations, a restriction on thatconduct in the contract. However,atno timeduring the precomplaint investigation did the Ap-plicant assert, or present evidence to show, that theUnion was properly notified of the layoff before itwent into effect, and that its unilateral decision tosubcontract out thebargainingunitwork and tohave unit work performed by nonunit employeesduring the layoff was motivated by economic con-siderations, accorded with its usual method of op-erations, andwas consistent with an establishedpast practice.As the judge correctly notes, thatevidence, which the Applicant had inits possessionprior to the hearing, was withheld from the Gener-alCounsel during the investigation and not pro-duced until the Applicant presented its rebuttal ' evi-dence on the fourth day of hearing. In view of theApplicant's apparent failure to cooperate fully withthe General Counsel's investigation of the case, theGeneral Counsel had no alternative but to rely onthe limited information obtained during that inves-tigation in determining whether or not to issue acomplaint. On the basis of that information, it 'wasnot unreasonable for the General Counsel to inferthat the Applicant's -conduct, as described in thecharge,was unlawful.For this reason and as previ-ously stated, we conclude, in agreement with thejudge,' that the General - Counsel was substantiallyjustifiedin issuingthe complaint and in proceedingto a hearingin this case.However, we do not agree with the judge thatthe General Counsel was required to stop prosecut-ing the case after the Applicant, produced evidenceon the fourth day which demonstrated that it had apast practice of subcontracting and of assigningnonunit employees to perform unit work duringlayoffs, that the Union had acquiesced in` that prac-tice, and that its actions in this regard were moti-vated solely by economic considerations. Althoughthe introduction of that evidence clearly had' theeffect of weakening the Government's case againstthe Applicant, the General Counsel was, neverthe-lessunder no obligation to withdraw its, case atthat point since the General Counsel could nothave known, prior to the issuance of the judge'sdecision, what, if any, weight he would give to theApplicant's documentary evidence and the testimo-ny of its witnesses vis-a-vis that produced by the575General Counsels More importantly, the judge'sfinding that the Applicanthad avalid , defenseunder theBoard'sWestinghousedecisionwas notbased solely on the documentary evidence pro-duced by the Applicant on the fourth day butrather restedalso on hisdecision to resolve certainconflicts in testimony in the Applicant's favor.?For example, in concluding that the Applicant's as-signmentof unit work to nonunit employees, afterlaying off all unit employees, was consistent withan established past practice, the judge found it nec-essary to reject Fujimoto's testimony that such as-signmentsof work occurred only whenunit em-ployeeswere unavailable to perform such workdue to absenteeism. In rejecting Fujimoto's testimo-ny in this regard, the judge was also implicitly re-jecting the testimony of Union Representative SidLampley and employee Kevin Kekahuna that wascorroborative of Fujimoto's testimonyon this issue.Clearly, had such testimony been credited,, it wouldhave been supportive of the General Counsel's po-sitionn on this crucial question. Likewise, the judge'sfinding, that the Union had been afforded an op-portunity to bargain over the Applicant's decisionto subcontractout bargainingunitwork and toassignsuch work to nonunit employees, was basedin part on his crediting Fujimoto's and McGuire'stestimony over Lampley's testimonyon this issue.The- judge's comment, that no reasonable attorneycould have expected to prevail on this issue on thebasisof Lampley's testimony, has no relevance'here since it is the trier of fact, and not the GeneralCounsel, which must determine whether a particu-larwitness' testimony is worthy of belief or shouldbe discounted.In view of the above facts, we conclude that theGeneral Counsel was substantially justified in con-tinuingto litigate the case to the close of hearingand in filing a posttrial brief with the judge. Ac-cordingly, we shall dismiss the Applicant's applica-tion for an EAJA award.ORDERIt is ordered that the application of the Appli-cant,Leeward'AutoWreckers,Inc.,Honolulu,Hawaii, for an award under the Equal Access toJustice Act is dismissed.6 In this regard we note that following the close of the General Coun-sel's case-in-chief, theApplicant moved for dismissal of the complaint.The judge, however, denied the motion and, in doing so, expressed hisreservation only concerning the merits of the "directdealing" allegationwhich, as noted, he found to be meritorious.'The Board has denied EAJA awards in cases when credibility resolu-tionswere necessary for a determination of the issues raised by a com-plaint.Barrett's Interiors,272 NLRB 527 (1984);WECement,Inc., 267NLRB 763 (1983). 576DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAlan D. Longman, Esq.andMarcie B. Axelrad, Esq.,forthe General Counsel.Jared H. Jossem, Esq.andPerryW. Confalone, Esq. (Tor-kildson,Katz Jossem, Fonseca & Moore),of Honolulu,Hawaii, for the Applicant.SUPPLEMENTAL DECISION(Equal Access to Justice Act)JAY R. POLLACK, Administrative Law Judge. I heardthis case under the Equal Access to Justice Act, Pub. L.96-481, 94 Stat. 2325 (EAJA) and Section 102.43 of theBoard'sRules and Regulations in trial at - Honolulu,Hawaii, on November 27- and 28, 1984. The case arose asfollows:On November 10, 1983, I issued a decision in which Iconcluded that Leeward Auto Wreckers, Inc. (the Re-spondent and the Applicant) had violated Section 8(a)(5)and (1) of the National Labor Relations Act (the Act),by bargaining directly with an employee concerningwages, benefits,' and other conditions of employment, andbypassing United Steelworkers of America, AFL-CIO,CLC (the Union) as the exclusive bargaining representa-tive.More importantly, I dismissed the central allega-tions of the complaint that the Applicant had: (a) unilat-erally laid off bargaining unit employees without priornotice to or bargaining with the Union; (b) unilaterallytransferred work to supervisors and other nonbargainingunit employees without prior notice to or bargainingwith the Union;and (c)unilaterally subcontracted outbargaining unit work without prior notice to or bargain-ing with the Union. No exceptions were filed to my deci-sion and, on December 13, 1983, the Board issued an un-published order adopting my findings and conclusions.Thereafter, on January 12, 1984, the Applicant filedwith the Board an Application for fees and expenses pur-suant to the Equal Access to Justice Act, Pub. L. 96-481, 94 Stat. 2325, and Section 102.43 of the Board'sRules and Regulations, and a motion to withhold confi-dential financial information from public disclosure. OnJanuary 15 the Board referred this matter to me for ap-propriate action. The Applicant seeks-legal fees and ex-penses in the amount of $47,040.28, as of March 27, 1985.The General Counsel contends, in substance, that theApplicant is not an eligible party under EAJA; that theApplicant is not a prevailing party; that the position ofthe General Counsel was substantially justified; that spe-cial circumstances make the granting of an award unjust;and that the fees and expenses claimed are in excess ofwhat could reasonably be awarded in this case.On consideration of the entire record in this supple-mental proceeding, including the record in the underly-ing unfair labor practice case, and the briefs of the par-ties, I make the following findings and conclusions.1.THE APPLICANT'S ELIGIBILITYSection 504 of EAJA limits eligibility to, inter alia, acorporation,partnership,association,or organizationwhose net worth did not exceed $5 million and who hadno more than 500 employees at the time the adversaryadjudicationwas initiated." Section 102.43(g) of theBoard's Rules and Regulations provides:(g)The net worth and number of employees ofthe applicant and all of its affiliates shall be aggre-gated to determine eligibility. Any individual, cor-poration, or other entity that directly or indirectlycontrols or owns a majority of the voting shares orother interest of the applicant, or any corporationor other entity of which the applicant directly or in-directly owns or controls a majority of the votingshares or other interest, will be considered an affili-ate for purposes of this part, unless such treatmentwould be unjust and contrary to the purposes of theEqual Access to Justice' Act (94 Stat. 2325) in lightof the actual relationship between the affiliated enti-ties. In addition, financial relationships of the appli-cant other than those described in this paragraphmay constitute special circumstances that wouldmake an award unjust.The Applicant's records indicate that at the time of theissuanceof the instant complaint, January 31, 1983, itemployed less than 15 employees and had a net worth ofless than $1million.2The record reveals that during thenormal course of its business the Applicant delivered,without charge, certain auto parts to Ace Towing Serv-ice, a business owned and operated by Hisako Fujimoto,wife of Sakae Fujimoto, the Applicant's president andsole stockholder.However, neither the Applicant norSakae Fujimoto owns voting shares or any other interestin Ace Towing Service, and neither Ace Towing Servicenor H. Fujimoto owns voting shares or any other inter-est in the Applicant.3 The amount of moneys involvedwith the auto parts given by the Applicant to AceTowing Service would not affect the Applicant's eligibil-ity under EAJA. In any event, the combined net worthof the Fujimotos, and all their businesses, Ace TowingService, Leeward Auto Wreckers, and Fujimoto Truck-ing, falls far below the EAJA eligibility standards. Ac-cordingly, I find that the Applicant is an eligible partyunder EAJA.The Applicant contends that it is "engaged ina highlycompetitive business in which it must bid for contractsfrom the County of Honolulu but that public disclosureof [its] confidential financial position could undermine[its] capacity to compete for work." The General Coun-sel assertsthat the Applicant "has failed to show thatpublic disclosure is not required in the public interest."Based on the evidence of the Applicant's financial posi-tion already in the underlying, unfair labor practice case,the competitive nature of the Applicant's business, andthe fact that the Applicant falls so deeply below the' eli-"See Sec. 10243(c)(5) of theBoard's Rules and Regulations.2The Applicant's net worth was arrived at by using the cost of acqui-sition rather than the depreciated value of assets listed in the net—worthexhibit SeeW. C. McQuaide, Inc.,270 NLRB 1197 (1984);Stucco StoneProducts,270 NLRB 1195 (1984)aAlthough an evidentiary hearing was conducted pursuant to a re-quest by the General Counsel, the General Counsel did not seek to liti-gate its allegations that Ace Towing Service was an affiliate of the Apph-cant or to litigate any other aspect of the Applicant's EAJA eligibility. LEEWARD AUTO WRECKERSgibility requirements, I find that further disclosure is notrequired in the public interest. I, therefore, grant the Ap-plicant'smotion to withhold from public disclosure thenet worth exhibit filed with the application. However, Inote that the granting of this motion is not determinativeof the availability of the documents under the Freedomof Information Act. See Section 102.147(g)(2) of theBoard's Rules.II. PREVAILING PARTYUnder Section 102.143(b) of the Board'sRules, a pre-vailing party is a respondent in an unfair labor practicecase "who prevails in that proceeding, or in a significantand discrete substantive portion of that proceeding, andwho otherwise meets the eligibility requirements" for anaward under EAJA.The complaint,as amended,alleged in substance thatthe Applicant violated Section 8(a)(5) of the Act and, de-rivatively, Section 8(a)(1) by engaging in the followingconduct: (1) about May 1, 1982, laying off bargainingunit employees without prior notice to or bargainingwith the Union; (2) about July 1, 1982, transferring bar-gaining unit work to supervisors and nonbargaining 'unitemployees,without prior notice to or bargaining withthe Union; (3) about June `1, 1982, subcontracting outbargaining unit work without prior notice to or bargain-ing with the Union; and (4) about October 4, 1982, di-rectly dealing with an employee concerning rates of payand other conditions of employment and, in that manner,bypassing the Union as the exclusive bargaining repre-sentative.As stated earlier, I dismissed the first three allegationsand found a violation with respect to the fourth. Thefirst three allegations, if found meritorious, would haverequired a remedy of reinstatement and backpay for atleast some bargaining unit employees. During the unfairlabor practice hearing, the parties engaged in good-faithnegotiations in an attempt to settle the case. However,negotiations broke down over cost items. The GeneralCounsel succeeded in proving only one separate and dis-tinct allegation. That allegation, direct dealing, did notinvolve an economic remedy but solely the posting of anotice. It was clearly not the central issue in the case andranked last in significance of the issues presented.The central issues in the case involved the alleged uni-lateral use of subcontractors and supervisors to performbargaining unit work. The Applicant prevailed on theseissues as well as the issue of the alleged unilateral layoff.Comparing the allegations of the complaint with theresultobtained by the Applicant, I find the GeneralCounsel's argument that the Applicant was not a prevail-ing party to be without merit.The. General Counsel's contention that because I founda violation of Section 8(a)(5) the Applicant did not pre-vail in a significant and 'discrete substantive portion ofthe proceeding is at odds with the express language ofthe Board's Rules. The Board's Rules are designed toprevent the Government from including in a valid com-plaint additional allegations that' are not substantially jus-tified.The position urged by the General Counsel wouldpermit the Government to throw into a complaint anyand all allegations involving the same sectionof the Act577without justification and still escape the provisions ofEAJA. The Board'sRules are designed,in accordancewith EAJA, to require substantial justification for eachsignificant and discrete substantive portion of the com-plaint.Of course, there aretimeswhen allegations are soentwined that they cannot be subjected to separate analy-sisunder EAJA. However, that clearly is not the casehere.The General Counsel relies on the unreported case ofOkeh Caterers,JD-(SF)-34-83, to support his argumentthat the Applicant was not a prevailing party. First,' thecase has no precedential value because no exceptionswere filed and thus the Board adopted pro forma thejudge's decision. Second, the facts are so clearly distin-guishable that the case is of no value in the instant pro-ceeding. InOkeh Caterers,Administrative Law JudgeJerrold Shapiro,in dismissingan EAJA claim involvingan allegation that an employer illegally solicited em-plyees' grievances, noted that the solicitationallegationwas "part and parcel" of a further meritorious allegationthat the employer had illegally interrogated employees.Thus, Judge Shapiro reasoned, "it was necessary for Re-spondent to . . . defend against this allegation of illegalinterrogation" and he found that "it would be inequitableto award Respondent expenses for litigating the solicita-tion of grievances allegation even if the General Counselhad no reasonable basis in law for including it in thecomplaint."In the instant case, the layoff, transfer of bargainingwork, and subcontracting .were not part and parcel ofthe direct dealing allegation. If the General Counsel onlyalleged the meritorious direct dealing allegation, the Ap-plicantwould not have had to defend the otherallega-tions.Moreover, 1 ,have no doubt that the case wouldhave settled if only the direct dealing allegation had beenalleged. , To defend the direct dealing case, the Applicantwould have had to cross-examine one General Counselwitness and offer testimony of one of its own witnesses.Such a trial would have lasted less than 1 day. To liti-gate the three central allegations of the complaint re-quired 6 days of trial (4 full and 2 partial days of trial).In addition to an increase in the number of witnesses,there was a necessity for documentary evidence not re-quired for ' litigation of the direct dealing violation. Fur-ther, there would havebeen no monetaryrisk to the Ap-plicant if only the' direct dealing violation had been al-leged. The direct dealing allegation might have been partand parcel of the central allegations (layoff, subcontract-ing, and supervisory performance of work) but the re-verse is not true. The central allegations were not partand parcel of the direct dealing allegation and the Gen-eral Counsel needed separate and distinct justification fortheir inclusion in the complaint.III. SUBSTANTIAL JUSTIFICATIONEAJA provides that an administrative agency awardto a prevailing party certain expenses incurred in connec-tionwith an adversary adjudication,unlessthe agencyfinds the position of the Government is "substantiallyjustified."Although EAJA, is silent on the meaning ofthe "substantially justified" standard, the Board has held 578DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthe test is one of reasonableness. When the Governmentcan show thatits casehad a reasonable basis both in lawand fact, no award will be made.Enerhaul, Inc.,263NLRB 890 (1982), revd. 71,0 F.2d 748 (11th Cir. 1983);Shellmaker, Inc,,267 NLRB 20 (1983). The Governmentis not required to establish that its decision to litigate wasbased on a substantial probability of prevailing.WolfStreet Supermarket,266 NLRB 665 fn. 1 (1983);HamelForest Products,270,NLRB 1078 (1984). EAJA was notintended to stifle the -reasonable regulatory effects ofFederal agencies.Wyandotte Savings Bank v. NLRB,682F.2d 119, 120 (6th Cir. 1982). Similarly, EAJA was notintended to deter the Government from advancing ingood faith a close question of law or fact.Shellmaker,supra;,DericksonCo.,270 NLRB 516 (1984). Further,EAJA was not intended to foreclose the Governmentfrom exploring novel or close questions of law. Thus,EAJA provides that the Government should not be heldliablewhere "special circumstances make the awardunjust."The legislative, history of EAJA explains thepurpose of the "safety valve" of special circumstances.This "safety valve" helps to ensure that the Gov-ernment is not . deterred from advancing in goodfaith the novel` but credible extensions and interpre-tations of the law that often gives the courts discre-tion to deny awards where equitable considerationsdictate an award should not be made. [S. Rep. 96-253, 96 Cong., 1st Sess. at 6; H. Rep. 96-1418, 96Cong., 2d Sess. 11, reprinted in 1980 U.S. CodeCong. & Ad. News 4984, 4990.]The Board has utilized' a case-by-case approach in ana-lyzing EAJA cases. It has interpreted the reasonablenessstandards in - such a manner as to not interfere with, theGeneral Counsel's vigorous enforcement of the laborlaws.Shellmaker,supra, andDerickson Co.,supra (closequestions of law and fact);Iowa Parcel Service,266NLRB 392 (1983) (a novel but credible extension and in-terpretation of the law);Charles H.McCauley Associates,269 NLRB 791 (1984) (a credibility question which wasultimately decided against the General Counsel); andInternationalMaintenance Systems,267NLRB 1136(1983) (failure of the applicant to cooperate in the pre-complaint investigation).- SinceOctober 1, 1981, theBoard has granted an award in only one EAJA case,Debdlt Transfer, 271NLRB 299 (1984). In that case, theGeneral- Counsel's position was characterized as "bettingon a long shot."In the instant case, the General Counsel argues that his"decision, to- issue complaint and proceed to trial fall wellwithin permissible standards for government action."The General Counsel argues that the Applicant's suc-cessful defense regarding its past practice of subcontract-ing and using supervisors to perform bargaining unitwork "was not `developed' nor even apparent until wellinto trial. [The Applicant] failed to raise the defense atany, stage of the investigation, pre-trial period or in thepleadings." Thus, the, General Counsel argues that "theRegional Director was justified in issuing complaint andgoing to, trialbased on the facts available to him prior tothe hearing."The Applicant argues that the General Counsel was onnotice thatthe issuesof subcontractingand managementperformance of unit work were. fully negotiated duringcontractnegotiationsand that the, Union failed to exact aconcession on those matters. Further, the Applicantargues that the General Counsel was on notice that aprior history of subcontractingand management per-formance of unit work existed on the ground that thebargainingthat took place revealed the past practicesand that suchbargainingwould not have occurred in theabsence of such past practices. The Applicant argues that"General Counselcannot argue- substantial justification`based on the facts available to him prior to the hearing'... where [the Applicant] put the General Counsel onnotice that the Union adamantly sought to prohibit, bycontracted amendment, subcontractingand managementperformance of unit work, and where the General Coun-sel's own agents were aware of those matters and dis-charged the General Counsel's case."The Applicant presented evidence that prior to the is-suance of the underlying complaint, it cooperated withthe Regional Director's investigation of the underlyingunfair labor practice charge.According toMichaelMcGuire, a labor consultant who represented the Appli-cant during the times material to the complaintallega-tion,he informed the Board investigator "that therecould be no refusal to bargain violation regarding trans-fer of bargaining unit work because the Union concededthose issuesduring our negotiations." The General Coun-selpresentedevidence from the investigator, thatMcGuire had urged the following defenses: (1) that therewas no prohibition against subcontracting in the contractexecuted by the parties; (2) that there was no clause inthe contract that prohibitedmanagerialemployees fromperforming unit work; (3) that the issue of the subcon-tractingandmanagement, personnel performing unitwork was presented to the Union and that the Unionwaived any right to claim a violation of the Act becausethe contract did not prohibit such practices; and (4) thatthe Board should defer to the grievance and arbitrationprocessesof the bargainingagreementunder itsCollyerdoctrine.4-Apparently,McGuire did not inform the investigatorthat,the Applicant had a past practice of subcontractingand using managementpersonnel to perform unit worknor did McGuire present any evidence of such past prac-tices,That evidence was not offered in the record untilthe fourth day of trial.5The legal principles which controlled the outcome ofthe instant case came from the Board's decision inWes-tinghouseElectric, Corp.,150 NLRB 1574 (1965). InWes-tinghouse,the Board, in holding that an employer did notviolate Section 8(a)(5) and (1) by failing to notify andconsultwith the, union before subcontracting work,stated at 1576-4Collyer InsulatedMire,192 NLRB 837 (1971).G Jared Jossem, the Applicant's trial attorney, testified that he did notsee the canceled checks showing such past practices until the second dayof trial. LEEWARD AUTOWRECKERSThus, it is wrongto assumethat, in the absence ofan existingcontractualissue,it isa per seunfairlabor practicein all situationsfor an employer to letout unit work without consulting the unit bargain-ing representative. As the Supreme Court has indi-cated in broader context, even where a subject ofmandatory bargaining is involved, there may be"circumstanceswhich the Board could or shouldaccept to excuse or justify unilateral action."InWestinghouse,the Board based itsdismissalon thesefactors:Consistencywith past practices and normalmethod of operation, absence of a demonstrated adverseeffect on the unit employees, and ability of the union tohave negotiated about this type of practice during pastnegotiations.SeeNew Orleans Board of Trade,125NLRB 1258, 1259 (1965).The facts and reasoning that caused me to dismiss theGeneral Counsel's allegationswere as follows: The Re-spondent,motivated solely by economic concerns, laidoff its entire work force. Respondent had insufficientcurrent assets to meet its current liabilities. Moreover, itscustomer, Hawaiian Western Steel, also laid off its em-ployees and ceased purchasing from Respondent. Al-though nonunit personnel performed work for Respond-ent, none of these persons were paid and there is insuffi-cient evidence that there existed a sufficient amount ofwork to permit the recall of any employees. During thefour periods of layoff in 1981, Respondent's managerialand nonunit employees performedbargainingunit work.Although none of the 1981 layoffs involved a completeshutdown, managerial employees did perform work usu-ally performed by unit employees. Also during the 1981.layoffs, subcontractors, independent contractors,nonunitemployees, and employees hauled cars for Respondenton a piece rate basis. Thus, Respondent's transfer of thework to nonunit personnel and independent contractorswas consistent with its past practice and normal methodof operation. Further,, the evidence reveals that theUnion had knowledge' of such past practices as it specifi-cally demanded that 'such practicescease.The Unionproposed contractlanguage toend these practices, butfaced a staunch refusal, by Respondent. Finally, theUnion reluctantly conceded to Respondent's position andwithdrew its contract' proposals. Thus, the evidence es-tablishes that the Union had an opportunity to bargainabout the performance of bargaining unit work by non-unit personnel and acceded to Respondent's demand tocontinue its past practices. Respondent's, unilateral ac-tionsinitially had no adverse impact on the unit employ-ees. It was the economic layoff and not the transfer ofwork that caused the employees to lose work opportuni-ties.However, at some later stage there apparentlywould have been sufficient work to allow the 'recall ofsome employees but for the transfer of work. However,this effect of Respondent's action differs only in degreefrom what took place during, the layoffs in 1981. TheUnion had its opportunity to bargain in January 1982 toprevent such a recurrence but acceded to Respondent'sposition. It appeared to me that the General Counsel wasseeking by way of this complaint that which the Unionwas unable to obtain in negotiations. Under all of these579circumstances, I found that the Applicant had not violat-ed Section 8(a)(5) and (1) of the Act,as alleged in thecomplaint. SeeRochester Telephone Corp.,1190NLRB161, 164 (1974); see alsoGeneral Electric Co.,240 NLRB703, 708 (1979).I found the case relied on by the General Counsel tobe inapposite:TalbertMfg. Co.,264 NLRB 1051 (1982);Garland Distributing Co.,234 NLRB 1275 (1978); andWhitehead Bros. Co.,263 NLRB 895 (1982). In theTal-bertcase, the foremen performed production workduring a layoff, which work was of a type and extentthey had not previously done. Further, the employer andunion had bargained about the question of foremen doingbargainingunitwork and had reached tentativeagree-ment on a proposal that would have prohibited foremenfrom doing the work they did during the layoff. In theGarlandcase, the transfer of work toa nonunitemployeeviolated an express provision of the existing collective-bargaining agreement.InWhitehead Bros.,the subcon-tracting of work wasinconsistentwith past practice andthe union had no opportunity to bargain about the sub-ject in prior negotiations. As discussed above, the factsof the instant case required a determination that no viola-tion of the Act had been established.I found that the General Counsel hadnot sustained hisburden of proof regarding the layoff allegation for thefollowingreasons:Uncontradicted evidence reveals that Respondentgave notice of the layoff to the Union steward.Such notice comported' with the contract require-mentthat notice of large scale layoffs be given tothe Union Unit Committee.6 Although the contractrequired 30-day notice, the General Counsel failedto establish that the noticewas less than30 days orotherwise was insufficient to give the Union a rea-sonable opportunity to bargain over Respondent'sdecision.Moreover, the undisputed evidence of-fered by Respondent reveals that in May, shortlyafter the layoffs, Respondent discussed these matterswithUnion Representative JohnRusen.Rusenagreed to contact Respondent over possible accom-modations to allow Respondent to recall the em-ployees. However, Rusen did not further pursue thematter. In any event, the General Counsel has failedto establish that Respondent did not give the Unionan adequate opportunity to bargain over the layoffor the effects of the layoff, as alleged in the com.plaint.Accordingly, I shall recommend that this al-legation of the complaint be dismissed.6The General Counselarguesthat Respondent did not provethat the Union steward was part of the Union Unit Committee.Obviously, the General Counsel has the burdens of proof reversed.Based on the record before me, it was clear that theApplicant had a valid defense. Thus, the General Coun-sel argues that his complaint was substantially justified"based on the information in possession at the time" thecomplaint issued. Based on the lenient standard used bythe Board, the instant complaint would be found by theBoard to be substantially justified when issued. However, 580DECISIONS OF THE NATIONAL' LABOR RELATIONS BOARDduring the litigation it become apparent that the- Appli-cant had a valid defense and the complaint was ground-less about the allegations at issue. Notwithstanding theexistence of a controlling defense, the General Counselcontinued to pursue this litigation.InSpencer v.NLRB,712 F.2d '539- (D.C. Cir. 1983),theUnited States Court of Appeals for the District ofColumbia Circuit in discussing the Government's obliga-tion to accede to the other party as soon as it becomesapparent that its litigation stance is not substantially justi-fied, stated:It seems clear that, if the government does notimmediately accede to the plantiff's demand, but in-stead initially opposes his claims and then at somelater stage(e.g., in a pre-trial settlement)surrenders,the United States will be liable for attorneys' feesregardless of which theory is applied. Under suchcircumstances, not only will the government haveacted unreasonably, but it will have adopted (atleast briefly) a litigation position lacking substantialjustification.For strong indications of Congress'intent that fees be awarded under these circum-stances, see H.R.Rep. No. 1418,supra note 20, at11;S.Rep. No. 253,supra note 20,at 7. But seeAlspachv.DistrictDirector Of Internal 'Revenue, -527F.Supp.at 229 (finding the litigation position of the IRS tohave, been "substantially justified" when it initiallyresisted a clearly meritorious suit to enjoin it fromcollecting a tax, but surrendered 1 month after ithad located and reviewed the taxpayer's file). Theonly question open to serious dispute is whether thegovernmentshould be obligated to pay fees when itsurrenders at the very outset of litigation. [Id., at555-556 fn. 58].The Court of Appeals for the Second Circuit inEnvi-ronment Defense Fund v.Watt,722 F.2d 1081, 1086 (2dCir. 1983), agreed with the District of Columbia Circuit'sview inSpencer v.NLRB:We' find it incumbent upon the government to aban-don its opposition to the other party as soon as itbecomes apparent that its litigation stance is notsubstantially justified. SeeEllis v.United States,711F.2d 1571, 1576-1577 (Fed. Cir. 1983).66We would thus agree with the analysis of the government'slitigation position inOperating Eng'rs Local Union No. 3 Y. Bohn,541 F.Supp.486 (D.Utah1982). In that case, plaintiffs sued toenjoin performance of work under a road construction contractwhich stated incorrect wage rates. Nine days later, defendantsagreed to modify the contract,and a formal modification was ap-proved the following month.On grounds that "[o]nce the actionwas filed,the government acted almost immediately to concede allthe substantive relief plaintiff sought,"id.at 496,the court foundthe government's litigation position to be substantiallyjustified.Wedo not, as discussedsupra,express any view on that court's inter-pretations of the-word "position."InTyler Business Servicesv.NLRB,695 F.2d 73, 75-76(4th: Cir. 1982), the UnitedStates Courtof Appeals forthe - Fourth Circuit inapplyingEAJA to proceedingsboth on- theagency level and on judicial review stated:The House report on the Act states that in regardto reviewof agency adjudications,the governmentmust"make a positive showing that its position andactionsduring the courseof theproceedings-were sub-stantially justified."9 The reportstates this standardshould also apply in reviewing the government'sposition in judicial proceedings. 1 °For -example, thegovernment's preliminary decision to institute anadministrative proceeding may not justify an awardof attorney'sfees.This circumstance,however,would not preclude an award,ifat'subsequentstages of the administrative process or upon judicialreview it appears that the government's position atthese levels of litigation was notsubstantially justi-fied.9H.R. Rep.No. 1418, 96th Cong., 2d Sess. 13 (1980),reprintedin1980U.S Code Cong & Ad. News 4992(Emphasisadded).ioSee id.at 18,reprintedin1990U.S. Code Cong. & Ad. News4997.TheTylercase wascited with approval by the UnitedStates Court of Appeals for the Fifth Circuit inNatchezCoca-Cola Bottling 'Co. v.NLRB,750 F.2d 1350 at 1352(5th Cir. 1985).-The General Counsel contends that the Board has re-jected the view of the circuit courts and that I am boundby the Board's decisionunless and until reversed by theUnited States Supreme, Court. The General Counsel citesInternationalMaintenancesupra, for this proposition.However, theInternationalMaintenancecase simply didnot address the issue presented here. InInternationalMaintenance,the administrative law judge held that theGeneral Counsel was substantially justified in issuing theunfair labor practice complaint because there existed aclose question of law and fact concerning the superviso-ry status of an employee and because the General Coun-sel had proffered prima facie evidence regarding the al-legeddiscriminatory discharge -of two employees. Thejudge further recommended a rule that failure to cooper-ate fully in the investigatorystagesof an unfair laborpractice case would be per se sufficient to deny an appli-cation under the "special circumstances" safety valve.The Board, however, expressly declined to enact such arule:Nor do we find it appropriate to enacta rule, assuggestedby the administrative law judge, thatwould automatically bar an applicant from receiv-ing benefits under the Equal Access to Justice Actfor failing to cooperate in the investigatory stagesof an unfair labor practice proceeding. [Id. at 1136fn. 2]The issue presented here, whether the Governmentmust abandon its position when it becomes apparent thatitsposition is not substantially justified,, was never dis-cussed by -.either the administrative law judge or theBoard in theInternationalMaintenancecase.As a last resort, -the General Counsel argues in hisposthearing brief that had I resolved credibility disputesin his favor he would have prevailed and thus, he wassubstantially justified under Board law. It is true under LEEWARD AUTO WRECKERSBoardcases theGeneral Counsel has avoided EAJAawards when credibilityresolutionswere ultimately de-cided against the General Counsel. See,e.g.,SMECement,267 NLRB 763 (1983);Barrett's Interiors, 272NLRB 527 (1984). However, that portion of the instantcasethat involved a credibility resolution, the testimonyof Sid Lampley,union representative,on which the Gen-eralCounselattempts to rely, was a dispute which noreasonable attorney could expect to be resolved in theGeneral Counsel's favor.6 Sid Lampley,, the GeneralCounsel'switness,had no bargainingnotes,and no expla-nation for 'the resolution of thebargainingimpasse.AllLampley did was deny the testimony of the Applicant'switnesses, but was unable to offer any affirmative evi-dence of what occurred. Under these circumstances, thetestimony of Respondent'switnesses,buttressed by bar-gaining notes,had to prevail over Lampley's testimony.More importantly, based on the record evidence, theGeneral Counsel would not have prevailed even if Lam-pley's vague testimony had been credited. The Applicantdid not need to prove that the Union waived its right tobargain over these changes but only that the Union hadan opportunity to do so. The General Counsel's wit-nessesadmitted that the Union attempted to obtain lan-guageprohibiting such practices and did not obtain thedesired contractlanguage.-IV. SPECIAL CIRCUMSTANCESThe General Counsel contends that because Respond-ent failed to bring pivotal facts to his attention duringthe precomplaint investigation under the "special circum-stances" safety valve no award should be granted.During the EAJA proceedings; the Applicant estab-lished that following the close of the unfair labor prac-ticehearing, the Applicant's trial attorney wrote theActing Regional Director attempting to settle the case.In this letter, dated July 21, 1983, the attorney set forththe weakness of the General Counsel's case and prepareda settlement that reflected those matters. On August 25the Regional Attorney wrote a reply in which he statedthat the Applicant should have made its evidence avail-able prior to the issuance of complaint. He further indi-cated that the proposed settlement was acceptable to theRegional Office but would not be approved without theUnion's concurrence.Notwithstanding the evidence disclosed at trial, andthe review of this matter by the Regional Attorney, theGeneral Counsel continued to prosecute the case.As previously noted, the Board inInternationalMain-tenancedeclined to enact a rule that an applicant failedto cooperate in the investigative stages of an unfair laborpractice proceeding be automatically barred from ansMy credibility resolution reads as follows:The above recitation of facts is based on the credited testimony ofMcGuire and Fujimoto Although Lampley denies such an exchangetoolk place, he could give no other explanation for the breakoff innegotiations or the subsequent change resulting in a contract. Fur-ther, Lampley had only a vague recollection of the negotiations andno notes from which to refresh his memory. McGuire was a muchmore reliable witness regarding negotiations and' had bargainingnotes which he used to refresh his memory. Finally, admissions inthetestimonyofAlensonorin [Union president] corroborateMcGuire's version of these events.581award under EAJA. However, the failure of the employ-er inInternationalMaintenanceto offer certain evidencein the investigation of that case affected the denial of anEAJA award. In that case the General Counsel was sub-stantially justified in proceeding to complaint and trialbased on the evidence of the charging party. InDan-zansky-Goldberg Chapels, 272NLRB 903, 906 (1984), thejudge emphasized the importance of the Respondent'scooperation, commenting that:It is that cooperation that has made some of theissues raisedby the EAJA application so close. Theissues inthis proceeding would have been mucheasier to resolve-in the General Counsel's favor-if during the General Counsel's investigation of thecharges, the Company had withheld informationfrom him regarding the basis for its behavior.It is not inconsistent with the policies of EAJA to dis-allow costs for expenses incurred because the respond-ent-applicant did not cooperate in the precomplaint in-vestigation. It is reasonable to assume that the govern-ment would not have prosecuted the case if it hadknown litigation would be unsuccessful. Thus, it followsthat a respondent-applicant should not be rewarded forcosts that it incurred solely as a result of its own litiga-tion strategy, i.e., choosing to go to litigation rather thancooperating in the investigation. However, a respondent-applicant's failure to cooperate or failure to fully cooper-ate in the investigation does not absolve the Governmentof all responsibility. The Government must still be sub-stantially justified at all stages of the proceeding, i.e., theGovernment must withdraw its opposition, to the, re-spondent-applicantwhen the Government's positionclearly becomes frivolous, unreasonable, or groundless.Thus, the Board cases ofInternationalMaintenanceandDanzansky-Goldbergare reconcilable with the court casesofSpencer v.NLRB, ED.F. v. Watt,andTyler BusinessServicesThe issue becomes whether the Government should beassessedcostsab initiobecause it did not withdraw im-mediately or whether costs should accrue as of the day itbecame clear that the Government's position ' was frivo-lous, unreasonable, or groundless. In my view, the bestpolicywould be to commence costs as of the day itbecame clear that Government's position was groundless,if the Government did not withdraw within a reasonableperiod of time. If the Government withdrew within areasonable period of time, no costs should be'assessed. Itisreasonable to allow the Government some time tocarefully consider the evidence and make a reasoned de-termination about whether to withdraw or proceed. Ifthe Government withdraws within a reasonable period oftime, the costs seem attributable to the respondent-appli-cant's failure to cooperate in the investigation rather thantheGovernment's litigation position.However, if theGovernment continues to proceed it is no longer justifiedand should be billed for costs. Assessing costsab initiowould not in my view encourage proper governmentalaction any better than assessing costs as of the day itbecame clear that the Government's position was nolonger substantially justified.To award costsab initio 582DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDwould, however,encourage respondent-applicants not tocooperate in the investigation.In the instant case, I amnot willing to infer that the Government would haveprosecuted the case even if it was aware of therespond-ent-applicant'sdefense prior to trial.Finally, the ruleproposed herein,inmy view,would encourage a re-spondent to attempt good faith settlement negotiations, inwhich its defenses may be revealed,rather than waitingto present them at trial.I believe the special circumstances doctrine aids theGeneral Counsel to the extent that costs should not beassessed until it became clear,during the trial, that theGovernment's position was no longer justified.Specialcircumstances,however,do not absolve the GeneralCounsel from costs for continuing to prosecute the caseand filing-a posttrial brief,after it became clear that theGovernment'spositionwas frivolous,unreasonable, orgroundless.To the extent that my decision appears in conflict withthat of the courts inSpencer Y.NLRBandE.D.F. v.Watt,Inote that both those decisions dealt-with thequestion of an applicant that had to sue the Governmentin order to obtain certain relief.Here the Governmentsued the applicant in part because the applicant did notmake-the Government aware of its defense until some-time during the litigation. Thus neitherSpencernorWattpresented the issue of what effect the applicant's failureto cooperate in the precomplaint investigation shouldhave on an award underEAJA.For the reasons ex-pressed above,Ifind that granting an award from thedate that it became clear the Government's position wasno longer justified is consistent with the rationale of theSpencerandWattcases,i.e., to award prevailing privateparties the fees they incurred in combatting unreasonablearguments advanced by- the Government,while denyingfees incurred in defeating substantial arguments. Cf.Goldhaber v.Foley,698 F.2d 193,197 (3d Cir. 1983)(holding that EAJA must be interpreted so as to chargethe Government with that portion of the expenses attrib-utable to its unjustifiable positions).See alsoEllis v.U.S.,supra at 1576.-V. THE ISSUES TO WHICH THE APPLICANT DID NOTPREVAILThe GeneralCounsel alleges that the awardshould bereduced becausethe Applicantdid not prevail concern-ing the direct dealing'allegation.Further, the GeneralCounsel seeks to reduce any award becausethe Appli-cantwas unsuccessful in urging certain defenses thatwere applicableto both thesuccessful and unsuccessfulportions of the case.'An applicantmay not be compensatedunder EAJAfor fees and expenses incurred in litigating matters inwhich theGovernment's position was substantially justi-fied,as-itwould contravene the purposesof EAJA to re-quire the Governmentto bear theexpense of defendingits 'reasonable positions.Matthewsv.U.S., 713 F.2d 677,684 (11th Cir.1983);Goldhaber v. Foley,supra.InHensley v. Eckerhart,461 U.S. 424, 435-436 (1983),the UnitedStates Supreme Court addressed the questionof whethera partially prevailing plaintiff may recoverfees for time spent on unsuccessful claims.The Courtheld that the Congressional intent to limit awards, underthe Civil Rights Attorney's Fees Awards Act of 1979, 42U.S.C. § 1988,7to prevailing parties,requires that unre-lated claims be treated as if they had been raised in sepa-rate lawsuits,and therefore no fee may be awarded forservices on the unsuccessful claims.In situations where alawsuit cannot be viewed as a series of discrete claims,however, the -court "should focus on the significance ofthe overall relief obtained by the plaintiff in relation tothe hours reasonably expended on the litigation." Aplaintiff's attorney who obtains "excellent results"is enti-tled to a"fully compensatory fee." This normally will in-clude all hours expended in the litigation and should notbe reduced"simply because the plaintiff failed to prevailon every contention raised in the lawsuit."Further the Court stated:There is no precise rule or formula for making thesedeterminations. "The district court may attempt toidentify specific hours that should be eliminated, oritmay simply reduce t-he amount to account for thelimited success.The court necessarily has discretioninmaking this equitable judgment. This discretion,however,must be exercised in light of the consider-ations we have identified. [Id. at 436-437.1Applying theHensleyprinciples to this case,the Appli-cant is clearly not entitled to fees for time spent on thedirect dealing allegation on which it was unsuccessful.The Applicant has reduced its claim for an award by afactor of 10 percent to account for this portion of thecase.The trial time expended on this issue occurred priorto the time for which I am granting the award,i.e.,priorto the date at trial on which-the Applicant's exculpatoryevidence was offered.In view of this fact and the rela-tively small amount of time devoted at trial(and, there-fore,in the transcript)and the brief to this allegation, the10-percent reduction appears reasonable.The Applicant denied jurisdiction in its answer 'to thecomplaint.The Applicant's defense as to jurisdiction ex-tended the time necessary for trial.However,that oc-curred prior to the period for which an award is beinggranted. Therefore,no further reduction in the award isnecessary.The Applicant unsuccessfully urged that the case bedeferred pursuant to the Board'spolicy enunciated inCollyer InsulatedWire,supra. The Applicant'sCollyerde-fensewas unsuccessful.That defense was applicable toboth the prevailing and unprevailing allegations of thecomplaint.Itwould have been a valid defense to the al-legations on which the Applicant prevailed. It was notvalid regard the allegation on which the Applicant didnot prevail.However, if only the direct dealing chargewas alleged against the Applicant,it is highly, probabletheCollyerdefense would not have been raised. It wasnot unreasonable for the, Applicant to raise theCollyerdefense with regard to the allegations on which it pre-'Althoughthe case involvedthe CivilRightsAttorney'sFees AwardsAct, theCourt said that the standards established are "generally applica-ble" to any case where Congress has authorized an award of fees to aprevailing party.See fn. 7 LEEWARDAUTOWRECKERS583vailed. If the direct dealing allegations had not been in-cluded in this case, or if the direct dealing allegation hadnot been sustained, deferral to arbitration would havebeen a meritorious defense. Further, considering the Ap-plicant's high degree of success, the award of fees shouldnot be diminished because of a defense reasonably assert-ed, but not responsible for the ultimate successful out-come of the case. Thus, I will not reduce the awardbased on the Applicant's failure to prevail on itsCollyerdefense.VI. REASONABLEFEES AND EXPENSESPursuant to Section 102.145(c) of the Board's Rules,the judge shall consider the following factors in deter-mining the reasonablenessof fees:(1) If the attorney,agent,or expertwitness isin prac-tice, his or her customaryfees for similarservices or, ifan employee of the applicant, the fully allocated cost ofthe services.(2) The prevailing rate for similar services in the com-munity in which the attorney,agent,or expertwitnessordinarily performs services.(3)The time actually spent in the representation of theapplicant.(4) The time reasonablyspent inlight of the difficultyor complexity of the issues in the adversary adjudicationproceeding,The customary fees of Jared Jossem, the Applicant'slead attorney and trial attorney was $125 per hour. Jos-sem'stime was computed at $75 per hour for purposes ofthe EAJA application pursuant to theBoard'sRules.The customary fee for Perry Confalone, a law clerk andnow an attorney, was computed at $65, an hour and later$75 an hour. The rates billed for the attorneys appear toconform to the prevailing rates in Honolulu, Hawaii,where they practice. The Applicant has submittedrecords establishing the actualtime spentin the underly-ing proceeding and in the EAJA prosecution. The Gen-eralCounsel takes issue with the reasonableness of, thetime and expenses.The Applicant seeks total fees and expenses of$47,040.28.8 That amountis a resultof the deduction ofcertain fees attributable to the unsuccessful defense of thedirect dealing allegation (on which the General Counselprevailed) and certain charges attributable to a law clerk.Further, the application was amended at varioustimes toinclude additionaltime spentin prosecuting the applica-tion.a.The General Counsel contends that the Applicant'sclaim of 10-1/4 hours for, trial preparation should be re-duced to 8 hours, apparently o'n the ground that the Ap-plicant called only three witnesses to 'testify. This ap-proach does not take into account the quality and natureof trial preparation. Further, in view of the importanceof the case to the Applicant-a monetary remedial ordermost likely would have forced the Applicant out of busi-ness-the amount of time spent on trial preparation doesnot appearunreasonable.b. The General Counsel contends that the time allottedfor a trial day should be limited to 1 hour in excess of8 As ofMarch27, 1985.actual'court time.I do not find any basis for so reducingthe award.It appears reasonable that in excess of actualtrial the Applicant's attorney would spend time review-ing the day's proceedings with his client and preparingfor the next day. Sessions with clients and witnessesbefore and after the actual court time for that day appearto be reasonable and necessary.c.The General Counsel contends that the time claimedfor brief writingis excessive.The brief was researchedand written by a law clerk and the General Counsel con-tends that extra time was taken because of the clerk's in-experience. I find some merit in this contention. Further,the trial attorney apparently did not give the' law clerkthe -benefit of his pretrial research.The General Counsel furtherarguesthat the Appli-cant'smannerof preparing the' posttrial brief increasedcosts. The Applicant did not purchase a copy of the trialtranscript(saving in excess of $1000)and utilized theGeneral Counsel's copy of the transcript. This approachrequired more extensive notes, andthereforemore time,than if the Applicant had purchased its own copy of thetranscript, - However overall, the Applicant decreasedrather thanincreasedthe cost of the brief by not pur-chasing a copy of the transcript. The General Counselcannot be heard to complain about this departure fromthe standard procedure which inured to his benefit.In sum, because the trial attorney did not give the lawclerk the benefit of his prior research and because thelaw clerk was inexperienced, I have _ reduced the claimfor preparing-the brief by 20 percent. SeeKutska V. Cali-fornia State College,564 F.2d 108 (3d Cir. 1977);Actionon Smoking v. CAB,724 F.2d 211 (D.C. Cir. 1984). TheGovernment need not pay for the law clerk'slearningexperience.Further, the attorney for Applicant admittedthat on occasion time spent by a new attorney or clerk iswritten off the client's bill as "education." My reductionof the claim is similar to such action by the law firm.d.The General' Counsel contends that the Applicantshould be awarded only 4 hours at $50 per hour forprosecuting the instant application.I findthat argumentto be totally without merit. The Application is entitled toa reasonable award for costs in presenting its EAJAclaim. Further, the prolonged nature of this litigationwas causedby the General Counsel.9 The hearing was atthe request of the General Counsel, who resisted all at-tempts to narrow the scope of the hearing or to resolvematterswithout a hearing. The Applicant could notabandon its application but rather had to respond to theGeneral Counsel's motion. It would be unjust to deny anaward for such action,I note that the General Counsel has no deterrent inEAJA for prolonging the litigation and delaying theaward. There is no provision in EAJA. for interest orany other sanction if the Government delays. Interest9 For example, after the General Counsel's motion to dismiss the appli-cation was denied, the GeneralCounsel filed two mo"for reconsider-ation.Second, the GeneralCounsel refusedthe Applib'atit's offer to cor-rect an alleged error in serviceThird, theGeneral Coun'sel' requested ahearing but refusedto follow the rules for sucha requestevenafter beingso orderedby the judge. Fourth,the General Counsel has requested timeextentionsfor the filingof papers and briefs amountingto 9 weeks. 584DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDdoes not run until there is a judgment against the Gov-ernment.Thus,it appears to be in the General Counsel'sinterest to delay these proceedings.At least the GeneralCounsel's conduct in this case strongly suggests such anapproach. It is the Applicant, not the General Counsel,who has been prejudiced by the delay. It would furtherunjustly penalize the Applicant to impose the arbitraryand unreasonable limits on the EAJA award proposed bythe General Counsel.As the 'United States Court of Appeals for the ThirdCircuit inBagby v. Beal,606 F.2d 411 (3d Cir. 1979)stated:If an attorney is required to spend time litigating hisfee claim,yet not be compensated for that time, theattorney's effective rate for all the hours expendedon the case will be correspondingly decreased.[QuotingPrandini v.National Tea Co.,585 F.2d 47,53 (3d Cir. 1978).]e.The General Counsel contends that since no excep-tions were filed by any party, the Applicant should notbe entitled to fees for work performed after my decision.However,it appears to me that time spent reviewing thedecision with the client and efforts made to convince theGeneral Counsel not to appeal the decision,are reason-able expenses related to the litigation.Contrary to theGeneral Counsel, I do not find such to be"make work"claims.f.The General Counsel objects to the referral of theEAJA case to the same administrative law judge thatdismissed the underlying complaint allegations.Section102.148(b) 'of the Board'sRules mandates that an applica-tion be referred by the Board to the judge who heardthe adversary adjudication on which the application isbased.Thatrule is in accord withEAJA,which requiresthe application be submitted to the "adjudicative officerof that agency." 5 U.S.C. § 504(a)(1) and (2). The pur-pose of referral to the same judge who heard the case isthat he or she is more alert to the merits of the applica-tionwith respect to such issues as partially prevailingparties,substantial justification and reasonableness oftime and expenses to various aspects of the litigation.The General Counsel expressly denied that he wanted todisqualify the judge. In any event, to the extent that theGeneral Counsel's objection is viewed as an attempt todisqualify the judge, the General Counsel did not complywith the Board's Rules for requesting disqualification ofa judge.Section 102.37 of theBoard's Rules;see alsoTopForm Mills,273 NLRB 1246 fn. 1 (1984).g.The General Counsel further objects to my limitingof the EAJA hearing to, specificissues.Section 102.153of the Board's Rules attempts to avoid prolonged EAJAproceedings by providing that "An evidentiary hearingshall be held only where necessary for resolution of ma-terial lissues of fact."Further the Board's `Rule providesthat:A request that the administrative law judge orderfurther proceedings shall specifically identify thedisputed issues and the evidence sought to be ad-duced,and shall explain why the additional pro-ceedings are necessary to resolve the issues.In the light of the,Board's Rules the General Counselcannot complain that the evidentiary hearing was limitedby his own failure to make a specific request to litigatefurther matters.h. The General Counsel's other arguments are speciousand not worthy of furtherconsideration.VII. THE APPLICANT'S REQUEST FOR AN ADDITIONALAWARDThe Applicant seeks an additional award to compen-sate for the delay in this proceeding caused by the Gen-eral Counsel. SeeNational Ass. of Concerned Vets v. Sec-retary of Defense;675 F.2d 1319 at 1335 (D.C. Cir. 1982).The additional award-, requested represents 11 percentsimple interest of the original fee award.However, asmentioned earlier, EAJA does not provide for prejudg-ment interest.Further,as an exception to sovereign im-munity, EAJA has been strictly construed. SeeMonarkBoat Co.,262 NLRB,994 (1982), affd. 708 F.2d 1322 (8thCir. 1983).Accordingly,no interestpayment will beawarded. -However, the General Counsel's conduct inprolonging these EAJA proceedings as well as in the un-derlying litigation10 has been considered and has ineffect, resulted in an award greater than would be nor-mally granted in a case ofthisnature.Based on the above findings and conclusions, I shallrecommend that the Applicant be ' awarded fees and ex-penses,including time spent pursuingrecovery of its ap-plicationunder EAJA:11[Recommended Order for dismissal omitted from pub-lication.]10TheGeneral Counsel prolongedthe underlyinglitigationby inad-vertently failing to comply withSec. 102.118 of theBoard's Rules in notsubmittingto the Applicant's trialattorneyall the statements of one ofhiswitnesses and by attempting to litigate matters dismissed from thecaseby theRegional Director.Further, during settlement discussions ofthe underlying case, the General Counsel urgedthe Applicantto bypassits own attorney and negotiate a settlementwith the Union.11All outstanding motions inconsistentwiththis recommended Orderare denied.